Citation Nr: 0828596	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  06-32 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for a heart disorder.

2.	Entitlement to an increased initial rating for traumatic 
arthritis of the low back, currently evaluated as 10 
percent disabling prior to April 27, 2006, and 40 percent 
thereafter.

3.	Entitlement to an increased initial rating for traumatic 
arthritis of the left knee, limiting extension, currently 
evaluated as noncompensable prior to March 21, 2006, and 
10 percent thereafter.

4.	Entitlement to an increased initial rating for traumatic 
arthritis of the left knee, limiting flexion, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1975 to 
June 1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran testified before the undersigned Veterans Law 
Judge at a June 2008 hearing held at the RO.  A transcript of 
the hearing is of record.

The issues of entitlement to increased evaluations for 
traumatic arthritis of the low back and traumatic arthritis 
of the left knee are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

A chronic heart disorder was not manifested in service or 
within one year of service discharge, and objective medical 
evidence does not establish that the currently diagnosed 
coronary artery disease and hypertension is etiologically 
related to active service.


CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by active 
service and may not be presumed to have been incurred 
therein. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in November 2004.  
The RO's July 2004 notice letter advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies. The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service treatment records are associated with claims file.  
Post-service treatment records and reports from the Columbia 
VA Medical Center (VAMC), Woodhill Family Practice and Dr. 
Edelson have also been obtained.  The appellant has not 
identified any additional evidence that should be obtained 
prior to a decision.  Therefore, VA's duty to further assist 
the veteran in locating additional records has been 
satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 
3.159 (c)(4) (2007); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).

With regard to the September 2004 VA examination, the Board 
observes that the examiner did not provide an opinion as to 
etiology of the veteran's current heart disorder.  However, 
the Board determines that obtaining a medical opinion is not 
necessary.  See 38 C.F.R. § 3.159(c)(4) (2007).  VA has a 
duty to provide a VA opinion when the record lacks evidence 
to decide the veteran's claim and there is evidence of (1) a 
current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability 
may be associated with the established event, injury, or 
disease. Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  In the present case, there is nothing in the record, 
other than the veteran's own lay statements, that his current 
heart disorder is etiologically related to his active 
service.  As he is not competent to provide evidence of a 
diagnosis or etiology of a disorder, the record is silent for 
a the record is silent for a nexus between the veteran's 
current disability and his active service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, the veteran has not 
satisfied all the elements of McLendon; therefore, VA is not 
required to provide him with a VA opinion in conjunction with 
his claim.

Nevertheless, the Board notes that, once VA undertakes the 
effort to provide an examination when developing a service 
connection claim, even if not statutorily obligated to do so, 
VA must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  In this regard, the 
Board observes that the July 2004 VCAA letter advised the 
veteran that VA would assist him by providing a medical 
examination or getting a medical opinion if VA decides it is 
necessary to make a decision on his claim.  The Board finds, 
therefore, that the veteran was aware that an opinion would 
be obtained only if it was necessary, which, as discussed 
above, it was not.  Hence, the Board determines VA has also 
met its duty to assist obligations in terms of providing the 
veteran with a VA examination.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic disabilities, including organic heart 
disease, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 C.F.R. §§ 3.307, 3.309(a).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

The veteran maintains that his current heart disorder, 
diagnosed as coronary artery disease and hypertension, is the 
direct result of his active service.  Specifically, the 
veteran asserts that are etiologically related to symptoms of 
high blood pressure and cholesterol and a diagnosis of mild 
cardiomegaly in service.

While the evidence reveals that the veteran currently suffers 
from coronary artery disease and hypertension, the competent, 
probative evidence of record does not etiologically link the 
veteran's current disability to his service or any incident 
or disorder incurred therein.  In this regard, a July 1988 
chest X-ray indicated mild cardiomegaly.  However, subsequent 
chest X-rays conducted in October 1988 and May and June 1993 
indicated no significant abnormalities.  In addition, while 
the veteran indicated on a May 1995 Report of Medical 
History, completed upon his release from active duty, that he 
had experienced pain or pressure in the chest and high blood 
pressure, he indicated that he did not have a history of 
heart trouble.  Furthermore, a May 1995 Report of Medical 
Examination indicates a normal heart clinical evaluation and 
normal blood pressure.  There is no competent medical 
evidence included in the record showing the veteran suffered 
from a heart disorder or chronic hypertension during service 
or within one year of service discharge.  Therefore, service 
connection may not be presumed.  See 38 C.F.R. §§ 3.307, 
3.309(a).

Medical evidence of record indicates the veteran was first 
diagnosed with coronary artery disease in August 2001, six 
years after the veteran's separation from service.  There is 
no competent medical evidence of record to indicate the 
veteran had received treatment for a heart disorder prior to 
this time.  The Board may, and will, consider in its 
assessment of a service connection claim the passage of a 
lengthy period of time wherein the veteran has not complained 
of the malady at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

In sum, the Board finds that there is no evidence of a heart 
disorder in service.  The threshold question therefore is 
whether there is sufficient medical evidence to establish an 
etiological link between the veteran's current coronary 
artery disease and hypertension and his active service.  The 
preponderance of the evidence is against this aspect of the 
veteran's claim.  The veteran has produced no competent 
evidence or medical opinion in support of his claim that his 
present coronary artery disease and hypertension is the 
result of his active service, and the length of time between 
his service and treatment weighs against granting the 
veteran's claim.  Finally, as the veteran was not diagnosed 
with chronic hypertension or coronary artery disease within 
one year of service discharge, service connection may not be 
presumed.

As a final note, the Board acknowledges that the veteran 
himself has claimed his currently diagnosed coronary artery 
disease and hypertension arise from his active service.  
However, as noted above, as a layman, the veteran has no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition.  See Espiritu, supra.  Consequently, 
lay assertions of medical diagnosis or etiology cannot 
constitute evidence upon which to grant the claim for service 
connection.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995)

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a heart disorder, and the benefit of the doubt rule does not 
apply.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for a heart disorder is denied.


REMAND

The veteran is service-connected for traumatic arthritis of 
the low back and left knee, currently evaluated as 40 percent 
and 10 percent disabling respectively.  In a June 2008 
supplemental statement of the case, the RO relied on March 
and April 2006 VA examinations in assigning the veteran's 
current disability evaluations.  However, at the June 2008 
Board hearing, the veteran asserted that his conditions has 
increased in severity since the 2006 VA examinations.  
Therefore, a new VA examination is warranted.  See VAOPGCPREC 
11-95 (1995) (a new examination is appropriate when there is 
an assertion of an increase in severity since the last 
examination). 

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA spine 
examination to ascertain the severity 
of his service-connected traumatic 
arthritis of the lumbar spine.  The 
claims file, including a copy of this 
REMAND, must be made available to the 
examiner, and the examination report 
should reflect that such a review was 
accomplished.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiner must offer 
specific findings as to the range of 
motion of the thoracolumbar spine, as 
well as whether there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the 
veteran's service-connected disability.  
If any of the above is observed, the 
examiner should specifically comment on 
whether the veteran's range of motion 
is affected, and if possible, provide 
the additional loss of motion in 
degrees.  

If there is clinical evidence of pain 
on any motion, the examiner should 
indicate the point at which pain 
begins.  The examiner should also 
specifically state whether there is any 
abnormality of the spine, including 
ankylosis of a spinal segment or the 
entire spine.

2.	Schedule the veteran for a VA 
orthopedic examination for the purpose 
of ascertaining the severity and 
manifestations of his service-connected 
left knee disability.  The claims file, 
including a copy of this REMAND, must 
be made available to the examiner, and 
the examination report should reflect 
that a review of the claims folder was 
completed.  All pertinent 
symptomatology and findings should be 
reported in detail, and any indicated 
diagnostic tests and studies should be 
accomplished.  The examiner must offer 
specific findings as to range of 
motion, as well as whether there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
service-connected left knee disability.  
If any of the above is observed, the 
examiner should specifically comment on 
whether the veteran's range of motion 
is affected, and if possible, provide 
the additional loss of motion in 
degrees, and complaints and clinical 
findings should be reported in detail.  
The examiner should accurately measure 
and report where any recorded pain 
begins and ends when measuring range of 
motion.

In addition to the above findings, the 
examiner should specifically state if 
there is any evidence of ankylosis, 
subluxation, lateral instability, 
"locking," or effusion into the joint.  
The examiner should also state whether 
there is impairment of the tibia and 
fibula, including whether there is 
nonunion with loose motion requiring a 
brace or malunion.

If the veteran describes flare-ups of 
pain, the examiner should offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is 
unable to offer an opinion as to the 
nature and extent of any additional 
disability during a flare-up that fact 
should be so stated and the reason 
should be explained.

3.	After completing the above, and any 
other development deemed necessary, 
readjudicate the veteran's claims based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


